 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN PACK, JR.,                                   No. 2:18-cv-02944 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    JOE A. LIZARRAGA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner, has filed this civil rights action seeking relief under 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge as provided by 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302.

20           On January 24, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 9. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                         1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed January 24, 2020, are adopted in full.
 5          2. Defendant Joe Lizarraga, former Warden of Mule Creek State Prison, is dismissed
 6   from this action.
 7          3. This case is referred to the assigned magistrate judge for all further pretrial
 8   proceedings.
 9   DATED: February 18, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
